t c memo united_states tax_court robert m and paulette g maddox petitioners v commissioner of internal revenue respondent docket no filed date respondent disallowed substantially_all of petitioners’ claimed deductions the parties settled with respondent conceding about percent of the disallowed deductions for year and about percent for the other year and conceding that there were no deficiencies for either year respondent’s position when filing the answer in the instant case was based on respondent’s not yet having received substantiation for the disallowed deductions held on the facts respondent was primarily responsible for the substantiation not having been provided by the time respondent filed the answer and so respondent’s position was not substantially justified sec_7430 i r c stipulated amount of litigation costs awarded daniel w schreimann for petitioners james e archie for respondent memorandum opinion chabot judge this matter is before us on petitioners’ motion for an award of litigation cost sec_1 pursuant to section and rule the issue for decision is whether respondent’s position in the instant case was substantially justified within the meaning of sec_7430 neither side has requested a hearing and we conclude that a hearing is not necessary rule a accordingly we decide petitioners’ motion on the basis of the parties’ stipulations stipulated exhibits and briefs filed in connection with petitioners’ motion and the other documents in the court’s record in the instant case although petitioners refer to administrative costs at a few places in their brief it is evident from the language in their motion and from the exhibit describing their counsel’s work that their motion does not deal with costs paid_or_incurred before their counsel began to work on the petition herein from the foregoing we conclude that petitioners’ references to administrative costs are inadvertent and that our proceedings relate only to litigation costs unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for the years in issue references to sec_7430 are to that section as in effect for proceedings commenced at the time the petition in the instant case was filed because the petition was filed on date the amendments made by title vii of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 effective after date apply to the instant case see 108_tc_430 unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in federal individual income_tax and additions to tax under sec_6662 accuracy- related against petitioners as follows year deficiency dollar_figure big_number background additions to tax sec_6662 dollar_figure big_number when the petition was filed in the instant case petitioners robert m maddox hereinafter sometimes referred to as robert and paulette g maddox hereinafter sometimes referred to as paulette husband and wife resided in el paso texas businesses robert is an ophthalmologist with a medical practice in el paso texas in robert opened another ophthalmology office in juarez mexico which allowed him to perform a type of laser eye surgery that was not permitted in the united_states at that time robert had extensive business interests in addition to his medical practice he was the sole shareholder of several s_corporations some of which related to his medical practice others involved a restaurant a farm and real_estate interests el paso to dallas petitioners filed individual income_tax returns for and the tax returns were mailed in accordance with extensions for filing on date and date respectively and were received at the austin texas service_center on date and date respectively in date a revenue_agent with the irs office in el paso telephoned petitioners and indicated that there would be an examination of petitioners’ and tax returns on date petitioners’ representative wrote to the revenue_agent asking that the location of the examination be transferred to dallas texas petitioners’ representative stated that his office is in dallas and that he has all of the books records and source documents that will be necessary to complete a and examination the revenue_agent did not send correspondence to petitioners identifying specific matters to be addressed in the examination in connection with the transfer of the examination and related files to dallas the revenue_agent asked petitioners to consent to extending to date the period of limitations for assessment of income_tax to accomplish this a form_872 was executed by petitioners’ representative on date by petitioners on date and by respondent on date the period of limitations date for remained date the irs administrative files relating to and were transferred from el paso on date and received in the dallas irs office on date the responsibility for examining petitioners’ income_tax returns was assigned to dallas irs examination group on date there remained 16½ months before the limitations_period for would expire in mid-date a revenue_agent in dallas saw the administrative files for petitioners’ case together with those for other cases in the bottom of an extra file cabinet outside the acting manager’s office there remained 6½ months before the limitations_period for would expire finally on date petitioners’ case was assigned by the acting manager to a revenue_agent julie ward hereinafter sometimes referred to as ward ward’s manager instructed her to secure extensions of the limitations periods and if she could not do so then she was to write-up and disallow issues and send to 90-day there remained 10½ weeks before the limitations_period for would expire the date meeting on date ward telephoned petitioners’ representative and left a message in order to set up a meeting she called again on april petitioners’ representative returned the april telephone call but ward was not available ward left another message for petitioners’ representative that afternoon ward finally reached petitioners’ representative by telephone on april and asked for extensions of the limitations periods petitioners’ representative expressed reluctance because he had already consented to one extension and he believed the tax returns were clean ward and petitioners’ representative arranged an appointment for the afternoon of date at petitioners’ representative’s office this telephone call was the first contact by irs personnel with petitioners or petitioners’ representative regarding petitioners’ tax returns since the time that the administrative files had been transferred to dallas during the date meeting petitioners’ representative and ward conducted the initial examination and reviewed petitioners’ tax returns for hours ward asked petitioners’ representative numerous questions relating to petitioners’ multiple business interests petitioners’ representative’s responses to ward’s questions were as follows schedule e curie building galveston house the curie building is an office building owned by paulette it was purchased in and petitioners are personally liable on the note obtained to finance the purchase petitioners also owned a rental house in galveston texas paulette inherited the house and allowed her sister to live there petitioners’ s_corporations robert owned percent of four s_corporations as follows eye pharmacy inc this business was established to distribute eye medicines the business was operated out of the curie building the last year of operations was for which the corporation earned dollar_figure by the time of the date meeting there were no assets the corporation’s organization costs were written off and the cash was remitted to robert maddox m d p a casa sabrosa inc this corporation operated a mexican restaurant in the curie building it was operated by a restaurant manager during the business hours of the curie building’s tenants the restaurant did not pay any rent to petitioners the corporation’s operation of the mexican restaurant ended in as of the date meeting that space in the curie building was being used as an employee cafeteria for robert maddox m d p a maddox optical inc this corporation was still active at the time of the date meeting its primary purpose is the production of eyeware such as glasses and contact lenses the corporation leases big_number square feet of space in the curie building it earns about dollar_figure per year in gross_receipts robert maddox m d p a robert maddox m d p a operates the el paso office of robert’s medical practice the corporation employed a staff of about people and at one time had optometrists and medical doctor on staff at the time of the date meeting robert was an employee of the corporation this corporation also operates out of the curie building schedule c robert maddox m d p a was robert’s schedule c laser surgery practice which had its office in juarez mexico the practice was started in in order to allow robert to perform laser eye surgery using a certain type of machine this procedure was not then approved in the united_states it was first approved in the united_states in date in order to determine whether this type of surgery was warranted in a specific case robert examined patients in his el paso office which was operated by robert maddox m d p a if surgery was warranted then robert transported the patient across the border to juarez to perform the surgery robert had one surgical nurse named maria assisting him with the operations petitioners’ representative did not know maria’s surname while this particular surgical procedure had been approved in mexico the mexican government imposed restrictions on the procedure until date robert incurred legal fees associated with these restrictions he was also required to make payments to a mexican corporation for the right to conduct this business in mexico the mexican corporation excimer laser inc i sec_49 percent owned by robert and percent owned by maria robert maddox m d leased office space from excimer laser inc pueblo investment_partnership robert was a 29-percent general_partner in pueblo investment group a tefra partnership robert’s basis for this interest was dollar_figure pueblo investment group was involved in rental real_estate and in oil_and_gas farm rental petitioners had owned about acre sec_4 of land outside el paso petitioners received a percentage of the cotton crops which were raised by a tenant farmer on this land the land which was bought in or comprised three separate tracts a 34-acre tract which cost dollar_figure was foreclosed on in a 35-acre tract which cost dollar_figure was foreclosed on in a 150-acre tract which cost dollar_figure was also foreclosed on in each foreclosure resulted in an even exchange of the deed for the balance of the debt owed the acreage is taken from ward’s summary of her date meeting with petitioners’ representative a stipulated exhibit the sum of the listed areas of the three tracts i sec_219 acres not the 212-acre listed total neither side has noted much less sought to explain this discrepancy schedule a charitable_contributions petitioners had donated dollar_figure worth of computer equipment to el paso in the equipment was in the curie building when it was bought in petitioners’ representative told ward there was proper documentation to verify all income and expense items shown on petitioners’ and tax returns ward asked for petitioners’ consent to extend for year the time to assess the income_tax for petitioners’ representative orally agreed to a 6-month extension ward said she would prepare the form_872 to cover the 6-month period and deliver the form_872 to petitioners’ representative’s office on date petitioners’ representative told ward to call before she came to his office on date ward had prepared a form_4564 information_document_request hereinafter sometimes referred to as an idr for petitioners’ and tax returns an idr is an informal written request for information or documents from a taxpayer it serves as documentation that items have been requested and provides to the taxpayer a list of items that the taxpayer is to locate it is not uncommon for an agent to ask for information or documents orally and follow up with a written request although this idr had been prepared for the date meeting ward did not leave it with petitioners’ representative nor did ward give to him any other writing specifying for examination particular items shown on petitioners’ or tax returns after the meeting on date ward prepared the form_872 and telephoned petitioners’ representative she left a message at his office she also left messages on april may may may and may petitioners’ representative did not return these calls on date petitioners’ representative spoke with the chief of the 90-day review section this section chief then directed ward to return to petitioners’ representative’s office regarding the form_872 on date ward went to petitioners’ representative’s office with the form_872 petitioner’s representative refused to sign the form_872 saying that he was willing to consent to a period of limitations extension if ward limited the scope of her examination ward refused to agree to a limited-scope extension without discussing this with her manager the parties did not extend the limitations_period for or apart from the extension that had previously been agreed to in order to get the irs to move the audit from el paso to dallas petitioners’ representative also stated that he had never received an idr for these years ward offered to give to him the idr that she had prepared for the date meeting but petitioners’ representative refused to accept it the next day date respondent issued a notice_of_deficiency relating to petitioners’ and income_tax returns petitioners filed a timely petition with this court on date respondent filed a timely answer on date after respondent filed the answer an appeals officer and a revenue_agent reviewed the substantiation documentation that petitioners’ representative provided relating to the notice_of_deficiency adjustments petitioners’ representative’s first meeting with the appeals officer was on date the adjustments were ultimately settled as shown in table for and table for the postmark date is date the 89th day after the notice_of_deficiency was issued see sec_7502 claimed on notice def adjustment net stipulated item tax_return adjustment per settlement adjustment table change to sched c dollar_figure depreciation interest legal other professional big_number tax big_number other deductions sched e depreciation interest casa sabrosa maddox m d p a maddox optical farm rental other deductions sched a contributions real_estate tax_home mtg int limitation1 exemption sec_1 new issues loan amortization big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number -0- big_number big_number big_number big_number big_number big_number -0- dollar_figure -0- -0- -0- big_number big_number big_number big_number big_number big_number -0- dollar_figure -0- big_number big_number -0- -0- -0- big_number -0- -0- -0- -0- big_number big_number big_number big_number big_number big_number big_number -0- other loss big_number -0- totals ____________ computational adjustments big_number big_number big_number big_number table change to claimed on notice def adjustment net stipulated item tax_return adjustment per settlement adjustment sale of business dollar_figure dollar_figure dollar_figure -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number dollar_figure -0- -0- -0- -0- -0- -0- -0- big_number big_number -0- sched c depreciation interest legal other professional mexican rights other deductions sched e depreciation interest maddox m d p a maddox building rental farm rental other deductions sched a real_estate tax_home mtg int investment int limitation1 big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number exemption sec_1 ½ s e tax deduction1 big_number big_number big_number big_number big_number -0- -0- new issues gross_receipts loan amortization totals ______________ computational adjustments -0- big_number -0- big_number big_number big_number big_number big_number the deductions that petitioners claimed on their tax returns exceeded the income they reported thereon by such large amounts that even after the parties’ agreements as to net adjustments for dollar_figure and dollar_figure petitioners do not have deficiencies for either year petitioners’ reasonable_litigation_costs in the instant case including their costs of litigating their motion for award of litigation costs are dollar_figure _____________________________________ petitioners have exhausted the administrative remedies available to them petitioners have not unreasonably protracted the proceeding in this court petitioners have substantially prevailed with respect to the amount in controversy petitioners have satisfied the applicable net_worth limitation the position of respondent in the instant proceeding was not substantially justified discussion the congress has provided for the awarding of litigation costs to taxpayers in certain circumstances under sec_7430 a taxpayer who satisfies a series of requirements is sec_7430 provides in pertinent part as follows sec_7430 awarding of costs and certain fees a in general --in any administrative or court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penally under this title the internal_revenue_code_of_1986 the prevailing_party may be awarded a judgment or a settlement for-- continued continued reasonable_administrative_costs incurred in connection with such administrative_proceeding within the internal_revenue_service and reasonable_litigation_costs incurred in connection with such court_proceeding b limitations -- requirement that administrative remedies be exhausted --a judgment for reasonable_litigation_costs shall not be awarded under subsection a in any court_proceeding unless the court determines that the prevailing_party has exhausted the administrative remedies available to such party within the internal_revenue_service any failure to agree to an extension of the time for the assessment of any_tax shall not be taken into account for purposes of determining whether the prevailing_party meets the requirements of the preceding sentence c definitions --for purposes of this section-- prevailing_party -- a in general --the term prevailing_party means any party in any proceeding to which subsection a applies -- i which-- i has substantially prevailed with respect to the amount in controversy or ii has substantially prevailed with respect to the most significant issue or set of issues presented and b exception if united_states establishes that its position was substantially justified -- continued continued i general_rule --a party shall not be treated as the prevailing_party in a proceeding to which subsection a applies if the united_states establishes that the position_of_the_united_states in the proceeding was substantially justified c determination as to prevailing_party -- any determination under this paragraph as to whether a party is a prevailing_party shall be made by agreement of the parties or-- i in the case where the final_determination with respect to the tax interest or penalty is made at the administrative level by the internal_revenue_service or ii in the case where such final_determination is made by a court the court administrative proceedings--the term administrative_proceeding means any procedure or other action before the internal_revenue_service court proceedings --the term court_proceeding means any civil_action brought in a court of the united_states including the tax_court and the united_states claims_court position of united_states --the term position_of_the_united_states means-- a the position taken by the united_states in a judicial proceeding to which subsection a applies and b the position taken in an administrative_proceeding to which subsection a applies as of the earlier of-- i the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals or continued entitled to recover reasonable_litigation_costs these requirements are in the conjunctive ie a taxpayer must overcome each of these hurdles in order to succeed as to litigation costs 88_tc_492 respondent concedes that petitioners have satisfied all of the requirements except for the one established by sec_7430 relating to whether the position_of_the_united_states was substantially justified as to this requirement the statute provides in effect that respondent has the burden_of_proof see eg 108_tc_430 respondent contends that as of the time respondent filed the answer it was reasonable for respondent to require petitioners to substantiate their claimed deductions petitioners had not yet provided this substantiation and thus it was reasonable at that time for respondent to take the position that petitioners were not entitled to their claimed deductions respondent contends-- at the time of the answer respondent’s administrative file reflected that respondent’s agent ward was met with a set of circumstances which required prompt action and that she found herself confronted with an uncooperative representative for petitioners continued ii the date of the notice_of_deficiency to avoid disputes about minutiae and the potential of ongoing costs in this court the parties have stipulated that if we hold that petitioners are entitled to an award of litigation costs then the amount to be awarded exclusive of any litigation costs that may be incurred with respect to an appeal of this case and thereafter is dollar_figure as a legal matter the petitioners were required to substantiate the deductions claimed on their returns as a factual matter the information available to respondent at the time of answer was that although the representative prepared petitioners’ returns and was in possession of the records which he used to prepare the returns the representative failed to communicate with the agent in order for those records to be inspected respondent submits that under these circumstances it was reasonable for respondent to answer the case and require petitioners to submit their substantiation for review before respondent conceded the adjustments ______________ moreover the file reflected that considering the circumstances the agent had not been unreasonable in exploring the possibility of extending the statutes of limitations respondent does not argue that it was unreasonable of petitioners’ representative to decline to extend the statute_of_limitations rather it is respondent’s position that the substantiation could have been provided beginning date allowing consideration prior to the issuance of the statutory notice petitioners maintain as follows respondents sic denial of substantially_all of petitioners’ deductions on their and individual income_tax returns was not substantially justified because respondent did not have a basis in both fact and law for the disallowance at the time respondent issued the notice_of_deficiency or during the litigation of this case petitioners are entitled to an award for administrative and litigation costs see supra note under sec_7430 since respondent’s position was not substantially justified either when respondent issued the notice_of_deficiency or during the litigation of this case respondent’s position did not have a reasonable basis in both fact and law because respondent had no information about the case and had made no attempt to obtain information about the case prior to adopting the position at issue respondent failed to diligently investigate this case we agree with petitioners’ conclusion we must identify the point at which the united_states is first considered to have taken a position and then decide whether the position taken from that point forward was or was not substantially justified maggie management co v commissioner t c pincite the position_of_the_united_states is the position taken by respondent in this proceeding sec_7430 c a respondent’s position is that which is set forth in the answer filed with the court on date maggie management co v commissioner t c pincite substantially justified is defined as justified to a degree that could satisfy a reasonable person and having a reasonable basis both in law and fact 487_us_552 55_f3d_189 5th cir affg tcmemo_1994_182 respondent’s position may be incorrect and yet be substantially justified if a reasonable person could think it correct pierce v underwood u s pincite n whether respondent acted reasonably in the instant case ultimately turns on the available information which formed the basis for the position taken in the answer as well as on any legal precedents related to the case nalle v commissioner f 3d pincite 94_tc_685 the fact that the commissioner eventually loses or concedes a case does not by itself establish that the position the commissioner took is unreasonable 931_f2d_1044 5th cir award of litigation costs in court_of_appeals affg tcmemo_1990_123 106_tc_76 it is only a factor that may be considered nalle v commissioner f 3d pincite n estate of perry v commissioner f 2d pincite in determining whether respondent’s position was not substantially justified the question is whether respondent knew or should have known that the government’s position was invalid at the time that it took the position in the litigation nalle v commissioner f 3d pincite coastal petroleum refiners v commissioner t c pincite the instant case does not present questions as to validity of treasury regulations or disputed interpretations of the statutes as did eg nalle v commissioner supra and 88_tc_492 rather the instant case is based on availability of factual substantiation of claimed deductions as of date the date the answer was filed respondent knew the information that petitioners’ representative had given to ward at the date meeting petitioners’ representative claimed at this meeting that there was proper documentation to verify all the income and expense items shown on petitioners’ tax returns for the years in issue and petitioners’ representative had claimed from the start that he had in his possession all of the books records and source documents that will be necessary to complete a and examination however as of date petitioners’ representative had not shown any of this documentation to respondent both sides agree that respondent’s position is to be evaluated in the context of what led to the formulation of that position see 998_f2d_244 5th cir revg tcmemo_1992_382 100_tc_457 affd in part and revd in part on other issues 43_f3d_172 5th cir see also coastal petroleum refiners v commissioner t c pincite 54_tc_742 affd 445_f2d_985 10th cir in analyzing the situation on date both sides focus on the events preceding the issuance of the notice_of_deficiency it may be helpful to briefly summarize the events in date about years after petitioners filed their tax_return and about year after petitioners filed their tax_return respondent notified petitioners that both tax returns would be examined the next month petitioners’ representative asked respondent to change the place of audit from el paso to dallas respondent thereupon asked petitioners to extend the tax_return period of limitations to date petitioners did so in late date respondent signed the extension on date and respondent thereupon transferred the administrative files to dallas the administrative files were received by the dallas irs office on date--3 weeks after they were sent by the el paso irs office at this point 16½ months remained before the expiration of the tax_return limitations_period about months later the administrative files were noticed in the bottom of a file cabinet outside the office of the acting manager of the examination group to which the matter had been sent four months later the acting manager assigned the case to ward at this point less than 2½ months remained before the expiration of the tax_return limitations_period ward moved relatively promptly six days later she and petitioners’ representative met to discuss the case for hours petitioners’ representative answered ward’s questions ward asked for a year extension of the limitations periods petitioners’ representative and ward orally agreed to a 6-month extension ward had prepared an idr and had taken it to the date meeting but did not give the idr to petitioners’ representative nor did ward give to petitioners’ representative at this meeting any other writing specifying for examination particular items shown on the or tax returns for the next weeks ward telephoned petitioners’ representative’s office but the calls were not returned finally on date ward went to petitioners’ representative’s office but he said he would agree to only a restricted extension the next day a notice_of_deficiency was issued when the case had been assigned to ward her manager instructed her to secure extensions of the limitations periods and if she could not do so then she was to write-up and disallow issues and send to 90-day in the notice_of_deficiency respondent disallowed about percent of petitioners’ claimed deductions and then settled by conceding about percent of the disallowance supra table in the notice_of_deficiency respondent disallowed about percent of petitioners’ claimed deductions and then settled by conceding about percent of the disallowance supra table in the footnotes in the quoted excerpts from respondent’s brief supra respondent recognizes the concerns about the statute_of_limitations that led to our court-reviewed opinion in minahan v commissioner t c pincite and to the congressional determination to embody those concerns in the last sentence of sec_7430 yet the record makes it plain that ward was instructed to get an extension of the limitations_period or to prepare a report disallowing deductions leading to a notice_of_deficiency that is exactly what ward did even though petitioners’ representative had claimed to have the substantiating documentation ward did not ask to see it ward prepared an idr but did not give the idr to petitioners’ representative until the day before respondent issued the notice_of_deficiency and then only when prompted by petitioners’ representative respondent’s counsel did not have anything useful to work with when filing the answer herein but collectively respondent’s employees were unreasonable in creating the situation that led to respondent’s counsel not having the substantiation when preparing the answer thus respondent’s counsel may have been reasonable but respondent was not petitioners are not blameless petitioners’ representative could have asked for an idr or other listing of documents that respondent needed but apparently failed to do so he should have returned ward’s telephone calls--but the only indication in the record as to the purpose of these telephone calls is that respondent wanted a limitations extension and not that respondent wanted substantiation materials petitioners’ case is not as strong as that of the taxpayers in powers v commissioner supra the issue in powers was whether the commissioner’s position was substantially justified where it was not based on any factual information about the taxpayer and where the commissioner had not attempted to obtain information about the case before adopting the position powers v commissioner t c pincite specifically this court noted that the commissioner’s position lacked a reasonable basis in fact and law because the commissioner made no effort to contact the taxpayer during the years allowed by sec_6501 to assess tax or the additional years for which the taxpayer agreed to extend the period to assess tax by signing forms 872-a before asking the taxpayer to consent to extending the limitations_period the commissioner had already decided to let the statute_of_limitations bar assessment of tax against the taxpayer if the taxpayer did not consent the commissioner had also decided not to contact the taxpayer or examine the taxpayer’s books_and_records and the commissioner’s counsel had prior familiarity with the taxpayer’s tax returns for the years at issue which should have led him to doubt that commissioner’s position would prevail powers v commissioner t c pincite powers is distinguishable from the instant case because here respondent did contact petitioners and attempt to obtain information from them about the case the instant case comes close to being a borderline situation respondent could and should have served the idr or otherwise started the process of requesting substantiation at the date meeting between ward and petitioners’ representative instead ward withheld the already-prepared idr and did not otherwise ask for any substantiation at this meeting although the matter is not free from doubt we conclude that it is more_likely_than_not that respondent’s fixation with obtaining the second extension after having frittered away the bulk of the extension that petitioners already had granted was the primary cause of the position respondent took in the answer at the time of the answer respondent did not have the substantiation because respondent had decided not to ask for the substantiation thus respondent created the very problem that respondent seeks to use as an excuse we conclude and we have found that respondent’s position in the instant proceeding was not substantially justified to reflect the foregoing an appropriate order will be issued and decision will be entered for petitioners
